Citation Nr: 1801438	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2014 and April 2017 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

A back disability was not shown in service or for several years thereafter, and the most probative evidence indicates that a current back disability is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination          of such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 
1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks service connection for a back disability, which he asserts was caused by an in-service motor vehicle accident that occurred in September 1975.   In a March 2007 written statement, the Veteran indicated that he was violently thrown on an arch welding machine in the back of a truck, causing him to land on the left side of his body, with his hands, wrists, ribs, legs, and left torso absorbing the brunt of the impact.  He reported being transported via helicopter to Darnall Army Hospital, where he was treated for about four hours and subsequently sent     to his field hospital for about a week-and-a-half to recover. He further stated that weeks after the accident, he received anti-inflammatory medications for back pain. 

The Veteran's personnel records contain an October 1975 written statement from the driver of the vehicle involved in the accident. The driver stated that the Veteran and another individual were riding in the back of his truck when he was unable to make a sharp turn.  He was reportedly driving about 40 to 45 miles per hour when the truck went over an embankment about three or four feet high and stopped in a creek bed.  The driver indicated that he stopped a jeep transporting a colonel, who called for a helicopter to transport the injured servicemen for medical treatment.     In an October 1975 written statement, the Veteran indicated that he "felt the truck sway to the left and the next thing I knew we were stopped in the creek bed."  

Upon review of the record, the Board finds that the probative evidence of record is against a finding that a current back disability is related to service.  

Although the Veteran claims to have experienced continued back pain since service, his statements are not consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  Service treatment records show no complaints of or treatment for back pain during service.  An April 1976 report of medical examination indicates that the Veteran's spine and other musculoskeletal systems were normal upon his discharge from active duty.  On an April 1976 report of medical history, the Veteran reported being treated at Darnall Army Hospital for bruised ribs, a laceration to the eye, and wrist pain following the 1975 motor vehicle accident.  However, there was no mention of a back injury, and he denied any recurrent back pain.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence       of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Post-service treatment records show no complaints of or treatment for back pain   until February 1981, when the Veteran reported pain in the groin, back and neck.   The diagnosis was an inguinal hernia.  In February 1982, the Veteran reported tension in the back of the neck and was prescribed Robaxin for muscle spasms.  Thereafter, the record shows no complaints of or treatment for back pain until approximately October 1993, when the Veteran reported back pain radiating down the leg, which began six months earlier. In May 1994, he reported increasingly severe right-sided back pain radiating to the right groin and testicle for approximately one year. The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board can   consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

The Veteran underwent a VA back examination in September 2014, during which he reported chronic lower back pain since service.  The examiner opined that a current back disability was not incurred in or caused by service.  In June 2017, another VA examiner reviewed the evidence of record and likewise opined that         a current back disability was less likely than not incurred in or caused by service.  The examiner explained that there was no evidence that the Veteran sustained an injury to his back during service, as service treatment records showed no complaints of or treatment for back pain, and his separation examination noted no sequelae from the 1975 motor vehicle accident.  

Although the Veteran believes that a current back disability is related service, as       a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion     of the Veteran regarding the etiology of a current back disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a back disability is denied. See Gilbert,  1 Vet. App. at 53.


ORDER

Service connection for a back disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


